DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/14/2021. As directed by the amendment: claims 1, 3, and 5-10 have been amended. Thus, claims 1-10 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,343,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 04/14/2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 04/14/2021, with respect to the rejection of claims 1, 3, and 10 under double patenting in view of US 10,343,291 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 10 under double patenting in view of US 10,343,291 has been withdrawn. 
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. Applicant’s requests reconsideration of the double patenting rejection over US 16/173335 in view of the claim amendments. The Office respectfully submits that the claim amendments were only made to correct rejections under 35 U.S.C. 112(b) and did not change the scope of the claims. Therefore, the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8 of copending Application No. 16/173335 in view of Kothe (US 2004/0093019 A1). 
Regarding claim 1, Application No. 16/173335 claim 1 claims: a gripping mechanism comprising: 
a base, first gripping piece secured to a distal end portion of the base; a second gripping piece supported by the distal end portion of the base so as to be pivotable about a pivot axis of the first gripping piece (ln. 2-5);
a pulley that is supported so as to be rotatable about a rotation axis that is parallel to the pivot axis (ln. 6-7); 
a wire that is wound around the pulley, in which one end thereof is secured to one of the gripping pieces or the base, and that causes, with a pulling force applied to the other end thereof, tensile forces that move the rotation axis in one direction to act on both sides of the pulley, between which the rotation axis is interposed, the wire transmitting a pressing force applied to the other end (ln. 7-13); and 

Application No. 16/173335 claim 1 does not claim a force-receiving portion that receives the pressing force transmitted through the wire; the force-receiving portion is disposed so that the pressing force applied from the wire generates a moment that causes the gripping pieces to be pivoted in a direction that causes the gripping pieces to be opened relative to each other.
However Kothe, in the same field of endeavor, teaches of a gripping mechanism comprising: two gripping pieces (12.3, 12.4; see fig. 13) that are pivoted relative to each other about a pivot axis (see fig. 13-14; a force-receiving portion 15 that receives the pressing force transmitted through a wire 1.1 (see fig. 10-14 and ¶0040, 0043-0044); the force-receiving portion 15 is disposed so that the pressing force applied from the wire 1.1 generates a moment that causes the gripping pieces to be pivoted in a direction that causes the gripping pieces to be opened relative to each other (see fig. 10-14 and ¶0040, 0043-0044).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Application No. 16/173335 claim 1 to have a force-receiving portion that receives the pressing force transmitted through the wire; the force-receiving portion is disposed so that the pressing force applied from the wire generates a moment that causes the gripping pieces to be pivoted in a direction that causes the gripping pieces to be opened relative to each other as taught by Kothe, for the purpose of being able to connect the wire to the gripping mechanism (see Kothe ¶0040, 0043-0044).
Regarding claim 3, Application No. 16/173335 claim 1 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Application No. 16/173335 claim 1 claims the base is provided with a first elongated hole that extends from a distal end 
Regarding claim 4, Application No. 16/173335 claim 1 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Application No. 16/173335 claim 6 claims the wire is wound around the pulley at least once (ln. 1-2).
Regarding claim 10, Application No. 16/173335 claim 1 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Application No. 16/173335 claim 8 claims a gripping tool comprising: the gripping mechanism according to Claim 1; and a driving portion that is connected to the gripping mechanism and that generates the pulling force (ln. 1-4).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 2015/0025571 A1): two gripping portions with a moveable pivot; Watanabe (JP 01-199777): teaches of a moveable gear 6 which includes a pulley 6a having a rotation axis 6b (see fig. 1-2 and pg. 4 ln. 23-34). However, The Office notes that it would not be obvious to one of ordinary skill in the art to modify Suzuki to have to moveable pivot be a pulley because the pulley of Watanabe is in the proximal portion of the device connected to the full the gear mechanism 6 and connection means 5 and such a modification would require the gear mechanism and connection means of Watanabe which would significantly change to operation and design of Suzuki (which has the moveable pivot in the end effector portion).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771